  

  
 

   
 
 
 

 

   

 
  

route as specified/below!

PROCESS RECEIPT AND RETURN
Seé “Instructions for Service of Process by U.S. Marshal"

ae los phemel aad (\ 12.71/10
LU EULeN aanteene pie ibe sia. a)

 

U.S. Department of Justice
United States Marshals Service

 

 

PLAINTIFF a , 24 s COURT CASE NUMBER.
Laurie Elizabeth Alderman i9OCT 30 PH SSS ato cy-sg4¢-KAW
DEFENDANT : os eraint Of TYPE OF PROCESS
City of Cotati et al. ee ee 1) | ***See below***

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE {3s of Cotati

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Cede}

City Manager Damien O’Bid, 201 West Sierra Avenue, Cotati, CA 94931
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

Number of process to be
served with this Form 285 | 4
Laurie Elizabeth Alderman Numabarotipaiiasto.be
473 Maple Avenue : 9

served in this case

Cotati, CA 94931
707-795-1540

 

Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE dncluie Sth and Alternate Addresses
All Telephone Numbers, and Estimated Times Available for Service):

Fold Or ae om Fold

 

 

 

 

 

 

  

***Summons and Complaint, docket numbers 4 and 8*** Nox Ep, Sj d
04 "0 gen b 2 Ug Ory
Ogee, Lis Sp R09
hay a Sie5"@
oskay 1 Oy
Dx] PLAINTIFF TELEPHONE NUMBERS “B74 DATE
LJ DEFENDANT 510-637-3537 10/30/19
VF OR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process | District of District to Signature of Authogiaed, USMS Deputy or Clerk Date
number of process indicated, Origin Serve 6
(Sign only for USM 285 if more / of’
than one USM 285 is submitted) aii No. No. / ] — = / 3g Ankg

 

 

 

 

 

 

 

 

 

 

é
] hereby certify and return that I C1 have personally served 7m have legal evidence of service, [7] have executed, as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

oO: hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) C1 A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shawn above) Date Time oO
am
C1] pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*) .
$0.00
REMARKS:
MAeaieainiees 1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3, NOTICE OF SERVICE
4, BILLING STATEMENT?™: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rey, 12/15/80
5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
        

  

ai revo Tee rg Sere iiseda
USM-285lis'aS-part Torin. rilliout ean

    

U.S. D tment of Justi
fois ae Gee te PROCESS RECEIPT AND RETURN

See “Instxuctions for Service of Process by U.S. Marshal”
~ ta i er 7 1

 

 

PLAINTIFF COURT CASE NUMBER
Laurie Elizabeth Alderman PMS OCT SG PN 3:48  [4:19-cv-5844-KAW
DEFENDANT TYPE OF PROCESS
City of Cotati et al. ag BEST aiCT OF | See below***

 

 

Vicki Parker

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

c/o City of Novato Community Development Department, 922 Machin Avenue, Novato, CA 94945
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

 

Number of process to be

served with this Form 285 | 4
Laurie Elizabeth Alderman :

Number of parties to be
473 Maple Avenue - served in this case 9
Cotati, CA 94931 . .
707-795-1540 Check for service

on U.S.A.

   
 

 

 

FAB de teeter nmr nerd ae eee Me a dt ee ee ee eee err ee errs eee meee a a

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (i
All Telephone Numbers, and Estimated Times Available for Service):

i. 6 (fy

 

G Vs “é y 2 Fold

 

   

     
   

 

 

 

 

 

Nake, oe
***Summons and Complaint, docket numbers 4 and 8*** oO i 2g
Osh, Ug 0S
ape ALU» SO0
ORGS
Poe Un

Signature of A bitte eqhes ANEice on behalf of: PLAINTIFF TELEPHONE NUMBER ~ ey) DATE

P ait Again Burger . C) DEFENDANT 510-637-3537 10/30/19

OW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
T acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

 

 

 

 

 

 

number of process indicated. ; Origin Serve |
(Sign only for USM 285 if more 4 ; Zeer 2 Gfse OIlgr
than one USM 2835 is submitted) | No. | | No. | | ; f e 7

|

I hereby certify and return that I LI have personally served , C1 have legal evidence of ane [17 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc, shown at the address inserted below.

C1 Thereby certify and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (Gf not shown above) F] A person of suitable age and discretion
then residing in defendant's usual place
of abode .
Address (complete only different than shown above) Date Time oO
am
Oo pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
including endeavers) (Amount of Refund*)
$0.00
REMARKS:
Hahaboieeiniacs |. CLERK OF THE COURT ~ PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT®™: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. . Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
 
     

24

pore]

     

SEES

   

ies. Sigiasiaeeded andiroute as'specified below:

PROCESS RECEIPT AND RETURN
See —lnstructions for Service of Process by U_S. Marshal"

PLAINTIFF nee

U.S, Department of Justice
United States Marshals Service

 

 

COURT CASE NUMBER
Laurie Elizabeth Alderman ania nry 20 PH 3: 38 |4:19-cv-5844-KAW
DEFENDANT a TYPE OF PROCESS
City of Cotati et al. Maas GV +4 Ta iG i . ***See below***

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

Michael Parish
ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

SERVE
AT
c/o City of Cotati Police Department, 203 W Sierra Ave., Cotati, CA 94931
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

Number of process to be
served with this Form 285 | 4
Laurie Elizabeth Alderman Number of parties to be
473 Maple Avenue served in this case 9

Cotati, CA 94931
707-795-1540

 

Check for service

onU.5.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE © ted
All Telephone Numbers, and Estimated Times Avaitable for Service): +

 

 

 

 

 
 

Fold

 

 

 

  

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

gO ay Fok
***Summons and Complaint, docket numbers 4 and 8*** O65 5S Wa 3 &O
ah hy ~ 2 ,
0,528 p 9 SS
AUS
. Nip On x
\ Se ce on behalf of: PLAINTIFF TELEPHONE NOOED DATE
i & see Bung (J DEFENDANT 510-637-3537 Pap 10/30/19
4 W FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
] —— receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve
(Sign only for USM 285 if more 4
than one USM 285 is submitted) { Nd. l Nd __
Thereby certify and return that I CI have personally served C1 have legal evidence of sdrvice, LY have executed as shown in "Remarks", the process déscribed

on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

[-] hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) (1 Aperson of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time gO
am
C1 pm
Signature of U.S, Marshal or Deputy
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
including endeavors) {Amount of Refund*)
$0.00
REMARKS;
HHGbeh@elHien |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment, Form USM-285

if any amount is owed. Please remit promptly payable to U.S. Marshal.
5. ACKNOWLEDGMENT OF RECEIPT

Rev. 12/15/80
Automated 01/00
   

 

USPS escola Mee ct arora eras Wemmiateioitensy tenner totes

U.S. Department of Justice
United States Marshals Service

 

ngeued and route as specified below:

PROCESS RECEIPT AND RETURN

_See “Instructions for Service of Process by U.S. Marshal"
; oe

fs “i fie

 

 

PLAINTIFF * PEE EES ESET | COURT CASE NUMBER
Laurie Elizabeth Alderman MAT ON pM 248 4:19-cv-5844-KAW
DEFENDANT oe ee TYPE OF PROCESS
City of Cotati et al. L:27 Gr |***See below***

 

 

Damien O'Bid ;
ADDRESS (Street or RED, Apartment No., City, State and ZIP Code}

SERVE
AT
500 Piccadilly Pl., Windsor, CA 95492-8349

’

NAME OF INDIVIDUAL, COMPANY, CORPORATION: ETC: TO OSE OR'DESCRIPTION OF PROPERTY ‘TO SEIZE OR CONDEMN

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be

 

Laurie Elizabeth Alderman
473 Maple Avenue

Cotati, CA 94931
707-795-1540

All Telephone Numbers, aud Estimated Times Avatlable for Service):
Fold

++ Summons and Complaint, docket numbers 4 and 8***

 

 

served with this Form 285 | 4
Number of parties to be

served in this case 9
Check for service

on U.S.A.

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE Vice anal ess and Alternate Addresses.
*
Q os

 

Fold

 

Bande

 

BX] PLAINTIFF
C1 DEFENDANT

 

 

TELEPHONE extn

DATE

iC) 10/30/19

310-637-3537

 

 

“i Ps,

 

a3W FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

l acknowledge receipt for the total | Total Process | District of District to
number of process indicated. Origin Serve
(Sign only for USM 285 if more Lt N \

than one USM 285 is submitted) 0 0.

 

 

 

 

 

Signature of Authorized USMS Deputy or Clerk

 

 

 

Thereby certify and retum that I C1 have personally served ai have legal evidence o

Lasfaatg

vice, | have executed as shown in “Remarks", the process described

on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

(1 hereby certify and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served ({/not shown above) LI Aperson of suitable age and discretion
‘ then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time q
am
OH pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges) Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)
$0.00
REMARKS:
|
WHREGenaipes 1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE ,
4, BILLING STATEMENT: To be retumed to the U.S. Marshal with payment, : Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. é Rev. 12/15/80'
5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
     
    

 
 
  

 
  
   

MEN H unite tee eee

    

Ey cetera korea

         

ras meas aEcREeN

  

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Thstiyittions for Service of Process by U.S. Marshal”

 

 

 

 

 

PL
aaa riateah Alderman £ul§ OCT cP MH 3: 36 Glee taacaw
DEFENDANT SEE ELT se me ence pep,» TYPE OF PROCESS
City of Cotati et al. . Ft E eat ‘ a an ***S5 ee belaw***
NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE R DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE f John Moore
AT ADDRESS (Street or RED, Apartment No., City, State and ZIP Code)

8592 Lakewood Avenue, Cotati, CA 94931-4468
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process to be
served with this Form 285 | 4

 

 

Laurie Elizabeth Alderman

Number of parties to be
473 Maple Avenue served in this case 9
Cotati, CA 94931

 

707-795-1540

Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSL

 

 

 

 

All Telephone Numbers, and Estimated Times Available for Service): o Cr of
Fold Noe, S va 3 ri oii
Io, OF
***Summons and Complaint, docket numbers 4 and 8*** os } FD

 

a
yep)
_ oso
xl PLAINTIFF TELEPHONE NUMBER. Veg DATE
LC] DEFENDANT 510-637-3537 10/30/19

 

 

 

 

 

at
T
Lhereby certify and return that I 7 have personally served , DC have legal evidence of service, kal have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

T acknowledge receipt for the total | Total Process } District of District to
number of process indicated. Origin Serve
(Sign only for USM 285 if more | \ \
than one USM 283 is submitted} No. No

 

 

 

 

 

 

 

 

 

(] [hereby certify and return that I am unable to locate the individual, company, corporation, ete. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (i/not shown above) [-] A person of suitable age and discretion
then residing in defendant's usual place
: of abode
Address (complete only different than shown above) Date Time oO
am
| pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*}
$0.00
REMARKS:
ye
ANGeeaiaipes 1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD :
3, NOTICE OF SERVICE
4, BILLING STATEMENTS: To be returned to the U.S. Marshal with payment, Form USM-285 *
if any amount is owed, Please remit promptly payable to U.S. Marshal, Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
 

Tra isla 5-part to Tite Tih af

U.S. Department of Justice
United States Marshals Service

   

Pte one yeas leit

PROCESS RECEIPT AND RETURN

See “instructions for Service of Process by U.S. Marshal"

 

 

a

PLAINTIFF

 

; COURT CASE NUMBER
Laurie Elizabeth Alderman tg [3 fh PH 3: 23 7 4:19-cy-5844-KAW
DEFENDANT TYPE OF PROCESS
City of Cotati et al. SSPE TA CISTACT Gi ***See below***

sis vt
wy Bits

 

 

 

- NAME OF INDIVIDUAL, COMPANY, CORPO RATION. BTC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

 

SERVE J Susan Harvey —
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

65 Nelson Ln., Cotati, CA 94931-9605

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be

 

=

Laurie Elizabeth Alderman
473 Maple Avenue

Cotati, CA 94931
707-795-1540

 

served with this Form 285 | 4
Number of parties to be
served in this case 9

 

Check for service
on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Inciude Busines:

All Telephone Numbers, and Estimated Times Available for Service):
Fold

 

‘Alternate Address:

 

 

 

 

 

 

 

No Fold
Wo, Sy oP
***Summons and Complaint, docket numbers 4 and 8*** 5 %t CM yy oe J
‘ OLSn8
No sents
EO,
& OPA
a half of:
bi gms ghes UES ice on be 0! Ix] PLAINTIFF TELEPHONE NUMBER. My DATE
C1) DEFENDANT 510-637-3537 10/30/19
Ki Fan USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

L acknowledge receipt for the total | Total Process | Districtof | District to Signature of Aut ee Date
number of process indicated. Gngin Serve / i
(Sign only for USM 285 if more Ue \\ bfe (O/SOKR
than one USM 2835 is submitted) No. No.

 

 

 

 

 

 

 

 

 

Thereby certify and return that I CO have personally served am have legal evidence of service, 7 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc, shown at the address inserted below.

Or hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) Ola person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time g
am
; OC pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)
$0.00
REMARKS:
NPetaaldioes |. CLERK OF THECOURT . PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT?: To be returned to the U.S. Marshal with payment, Form USM-285

if any ‘amount is owed. Piease remit promptly payable to U.S. Marshal.
» 3. ACKNOWLEDGMENT OF RECEIPT

Rey. 12/15/80
Automated 01/00
 

Seoeomie reelenc ene

eel es: Peele
U.S. Department of Justice

United States Marshals Service

PROCESS RECEIPT AND RETURN
; See “instructions for Service of Process by U.S. Marshal"

 

 

 

 

 

PLAINTIFE cates a: 4] COURT CASE NUMBER

Laurie Elizabeth Alderman aig net 30 PH 3 4:19-cy-5844-KAW -
DEFENDANT canna TYPE OF PROCESS

eit meinrg ior
City of Cotati et al. eee oy ae AKL A At ***S ee below***
“3 _ = i an
NAME OF INDIVIDUAL, COMPANY,’ == ETC, TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J Wendy Skillman
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Cade}

79 William St., Cotati, CA 94931-5211

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be

 

Laurie Elizabeth Alderman
473 Maple Avenue

Cotati, CA 94931
707-795-1540

 

served with this Form 285 | 4

 

Number of parties to be
served in this case 9

 

Check for service
on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business ofidiernate Addresses,
& at

All Telephone Numbers, and Estimated Times Available for Service):
Fold

aL

 

 

 

 

 

 

 

 

 

 

 

 

 

Fold fy
***Summons and Complaint, docket numbers 4 and 8*** NKLe, "Si Up
We, OL
wou, ~ Q
sss y o0™
ag Py! 2% Oey
ae ogtoy a
ath picts qe AMG ice on behalf of: PLAINTIFF TELEPHONE NUMBER He 3
gown Buy LI DEFENDANT =| _ 510-637-3537 ohio
= : ee
SW FOR USE OF U.S. MARSHAL ONLY— DO NOT WRITE BELOW THIS LINE
T acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve : : ,
(Sign only for USM 285 if more /
than one USM 285 is submitted) es wo. | wot Nm ers of 39, IAC,

 

 

 

7

Thereby certify and retum that I [] have personally served , C} have legal evidence of service, CF have executed as shown in "Remarks", the process described
on the individual , company, corporation, ete., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

Cli hereby certify and return that ] am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above} TIA person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (compiete only different than shown above) Date Time : oO
am
C) pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*}
$0.00
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT?: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rey. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT

Automated 01/00
U.S. Department of Justice
United States Marshals Service

 

asis

: ceed ase ene

PROCESS RECEIPT AND RETURN

|| See Mnsiruetions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF a aan : . 7 COURT CASE NUMBER
Laurie Elizabeth Alderman M9GCT 30 PH 33 4:19-cv-5844-KAW
DEFENDANT pranTae Tt Or TYPE OF PROCESS
City of Cotati et al. atl lA. -O AK LAND |***See below***

 

 

John DellOsso
ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

SERVE
AT
227 Eagle Drive, Cotati, CA 94931

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

PF

aurie Elizabeth Alderman
473 Maple Avenue

Cotati, CA 94931
707-795-1540

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include

All Telephone Numbers, and Estimated Times Available for Service}:
Fold

 

Number of process to be
served with this Form 285 | 4
Number of parties to be

served in this case 9

 

Check for service
on U.S.A.

 

 

 
 
 

 

 

 

0 CP et aul
***Summons and Complaint, docket numbers 4 and 8*** 9 SU, o7 :

Orie &.

Ay, "76 U is ir Ug os

Capa ,y Os 80 Con,
” eG r OR On G
Chit qe ARTice on behalf of PLAINTIFF TELEPHONE ET DATE
if Edom Purge (1 DEFENDANT 510-637-3537 10/30/19

 

 

ay

 

 

SPACE Bie IW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

 

 

I acknowledge receipt for the total [ Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. 3 Origin Serve =

(Sign only for USM 285 if more “ \ Pa ie _— / : /
than one USM 285 is submitted) No. \ Nd. ole cae ae id fe ef

 

I hereby certify ‘aa return that? have personally served , CJ have legal evidence of steel [71 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address ‘shown above on the on the individual , company, corporation, ete. shown at the address inserted below.

 

[Ji hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual served (if/'not shown above)

Tia person of suitable age and discretion |
then residing in defendant's usual place

 

 

 

 

 

 

 

 

 

 

 

 

of abode
Address (complete only different than shown above) Date Time Oo |
am
C1 pm |
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*}
$6.00
REMARKS:

 

1, CLERK OF THE COURT

2, USMS RECORD ~

~ 3, NOTICE OF SERVICE

4, BILLING STATEMENT?: To be returned to the U.S. Marsha! with payment,
if any amount is owed. Please remit promptly payable to U.S, Marshal,

5. ACKNOWLEDGMENT OF RECEIPT

 

PRIN TS GOPIES:

PRIOR EDITIONS MAY BE USED

Form USM-285 |
Rey. 12/15/80
Automated 01/00
 

USIP tETS tee neta) a Pilon Payoh Sign < pemttal en ones IESE Rae eyed on

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF COURT CASE NUMBER
Laurie Elizabeth Alderman 4:19-cv-5844-KAW
DEFENDANT TYPE OF PROCESS
City of Cotati et al. **4*See below***

 

 

Mark Landman

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE
ADDRESS (Street or RFD, Apartment Ne., City, State and ZIP Code}

3635 Maple Avenue Cotati, CA 94931-4180
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process to be

 

 

 

 

i served with this Form 285 | 4
Laurie Elizabeth Alderman iuriber ofpaitiesto be |. .
473 Maple Avenue served in this case 12 ., =
Cotati, CA 94931 4 c=
707-795-1540 Check for service a =
on U.S.A. Cy ni
—

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN ool VICE (include Business and alta ate dilfressés, iy
AH Telephone Nurnbers, and Estimated Times Available for Service}: Sty £

 

-—- Abe as
ald : | [Cr 3 QO © : Bo =
***Summons and Complaint, docket numbers 4 and ane, Say L x, "9 f / oa a x
Mee ef o :
ey ot tt aes
Oisgs ox tem ome
nn erate ae e
Coy,
= ° OR Fy CA oui
Chighdtle ques AVAice on behalf of: 02] PLAINTIFF “= Elgon NUMBER DATE

  

 

 

I Aowim ‘Buayen ( DEFENDANT 510-637-3537 10/30/19

SPACE BiaadW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

T acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated, . Origin Serve .

(Sign only for USM 285 if more . ‘ } | | | AtL—— iO / So ley
than one USM 2835 is submitted) No. No. | i—

 

 

 

 

 

T

I hereby certify and return that I CI have personally served C1 have legat evidence of service, [J have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

(CO Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks betow)
Name and title of individual served (ffnot shown above)

OA person of suitable age and discretion
then residing in defendant's usual place

 

 

 

 

 

 

 

 

 

 

 

 

 

 

of abode
Address (complete only different than shown above} Date Time Oo
. am
Oo pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or.
including endeavars} (Amount of Refund*}
$0.00
REMARKS:
PAAVRtewaioek |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3, NOTICE OF SERVICE
4, BILLING STATEMENT?: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rey. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
